bo

 

 

Case 5:21-cv-04272-EJD Document 1 Filed 06/03/21 Page 1 of 18

SCANNED

PATRICK M. RYAN (SBN 203215)
pryan@bzbm.com

STEPHEN C. STEINBERG (SBN 230656)
ssteinberg@bzbm.com

GABRIELLA A. WILKINS (SBN 306173)
gwilkins@bzbm.com

BARTKO ZANKEL BUNZEL & MILLER

A Professional Law Corporation

One Embarcadero Center, Suite 800

San Francisco, California 94111

Telephone: (415) 956-1900

Facsimile: (415) 956-1152

Attorneys for Plaintiffs CISCO SYSTEMS, INC.

and CISCO TECHNOLOGY, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CISCO SYSTEMS, INC. and CISCO
TECHNOLOGY, INC.,

Plaintiffs,
V.

WUHAN WOLON COMMUNICATION
TECHNOLOGY CO., LTD. and WUHAN
WOLON CLOUD NETWORK
COMMUNICATION TECHNOLOGY CO.,
LTD.,

Defendants.

=

 

 

2790,000/1626806. |

l

Sus
NopSleny USany
THER US 5 Soo
“AN Dis THIS igONG

Ric UCT
San jc! OF cae lar

JUN 03 2094
CLERI US DiSTane
US, T COURT
NORTH DISTRICT OF
Bs OF CALIFORNIA

C No.
COMPLAINT FOR DAMAGES AND 7) C )

INJUNCTIVE RELIEF FOR:

1 FEDERAL TRADEMARK
INFRINGEMENT AND
COUNTERFEITING, 15 U.S.C. § 1114;

2. FEDERAL UNFAIR COMPETITION,

15 U.S.C. § 1125;

FEDERAL DILUTION OF MARK, 15

U.S.C. § 1125(c);

CALIFORNIA FALSE ADVERTISING,

CAL, BUS. & PROF. CODE § 17500;

5. CALIFORNIA UNFAIR
COMPETITION, CAL. BUS. & PROF.
CODE § 17200.

= be

[JURY TRIAL DEMANDED]

REDACTED VERSION OF
DOCUMENT SOUGHT TO BE SEALED

 

Case No. 21-me-80135-LHK

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 
Co feo SN OO DW FF YD YPN —

MM NM KN NH Bw KOO NR BR DR mm me
oN DO AN Fe BW NYO! lUCOlUlUlUCUMNOClUlUMDWUMUGN UOC ORO DY

 

 

Case 9:21-cv-042/2-EJD Document 1 Filed O6/03/eal, Page 2 of 18

Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc. (together, “Cisco” or
“Plaintiffs”), by and through their attorneys, Bartko Zankel Bunzel & Miller, PC, bring this action
for damages and injunctive relief against Defendants Wuhan Wolon Communication Technology
Co., Ltd. and Wuhan Wolon Cloud Network Communication Technology Co., Ltd. (together,
“Wolon” or “Defendants”), allege as follows:

I. INTRODUCTION

L. Counterfeiters are increasingly exploiting consumers’ needs for certain products
during a time when there are significant halts and delays in production of authentic products,
resulting in severe shortages in the marketplace. The substitution of inauthentic products using
counterfeit marks in place of genuine products can be catastrophic, and not just to the interests of
businesses that manufacture and sell genuine products using the trademarks they have spent years
developing. Counterfeit products have the potential to be very dangerous. Specifically, at issue in
this case are inauthentic products that could be mistaken as real by Plaintiffs’ hospital, military,
government, telecommunications, utility, or other critical infrastructure customers. Not only does
this result in innocent customers receiving something fake that they believe to be genuine, but it
also exposes sensitive patient, military, and government information to potential breaches,
jeopardizes the reliability and performance of critical networks, or worse, puts people in physical
danger. Now more than ever, consumers, companies, and governments need the Courts to
intervene to cease this destructive and dangerous behavior.

2. Plaintiffs bring this urgent action not only to protect their brands, but more
importantly to protect their customers, the customers’ employees, and the general public from the
imminent risk of danger posed by the sale of certain counterfeit products.

3. Plaintiffs have robust brand protection programs that take multilayered approaches

|

to the problem of counterfeiting, which is global in scope and affects the entirety of the network

industry. Plaintiffs’ strategies include collaborating with law enforement in various countries

where counterfeits are made or sold, including both the U.S. and China, to try to shut down larger

manufacturers and sellers. Plaintiffs also employ third-party private investigators or consultants to

Case No. 21-mc-80135-LHK
2790.000/1626806. t 2 |

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
Co Oo 6 SS DH

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:21 -cv-042/2-EJD Document 1 Filed 06/03/24, Page 3 of 18

|
identify and purchase suspected inauthentic Cisco products, online. And Plaintiffs sometimes
resort to litigation like the present case in order to protect their rights.

4. This is an action against Defendants for willful and | ignificant infringement of
Plaintiffs’ trademark rights related to CISCO® branded pluggable — (“Cisco
Transceivers”). Put simply, Defendants are marketing and advertising transceivers not
manufactured by or associated with Plaintiffs and using Plaintiffs’ branding to pass them off
and/or to enable Defendants’ buyers to pass them off to unsuspecting consumers as Cisco
products. |

5. Transceivers are electronic devices that transmit and receive communications and
data by using fiber optic technology. Transceivers encode and decode data by converting
electrical signals to light pulses and sending data through a fiber optic cable. The transmitted data
is then obtained by the receiving end and converted back into an electrical signal. Various public
and private entities use Cisco Transceivers for their computer network systems, such as healthcare
systems and hospitals, the U.S. government and military and other government entities, public
transit systems and utilities, Internet Service Providers, wireless phone carriers,
telecommunications companies, research and education institutions like universities and colleges,
and other large corporations. The sale of counterfeit transceivers in the marketplace puts
Plaintiffs’ customers, the customers’ employees, and the people they serve, at risk of significant
business disruption, privacy and security breaches, data loss, and unpredictable and unsafe
technological malfunctions.

6. Defendants are advertising and offering for sale, using, and/or labeling or otherwise
marking and/or enabling their buyers to label transceivers (by providing counterfeit labels bearing

Plaintiffs’ trademarks on separate sheets) with unauthorized representations of Plaintiffs’ well-

known and federally registered trademarks, and then selling and di tributing, or aiding and
abetting others in the sale and distribution of, these counterfeit products for ultimate sale to
consumers who are unaware that the products are not genuine and may be dangerous. The
customers purchasing these products for end use are duped into Detfeving that the transceivers they

receive or that are installed into their networks are genuine Plaintiffs’ products when, in fact, they

Case No. 21-me-80135-LHK
2790.000/1626806. | 3

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
oOo SF NSN BO ON ee BY DY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:21-cv-044/2-EJD Document 1 Filed O6/03/~, Page 4 of 18

are not. A thorough inspection reveals that these products are not made with genuine approved
I

parts, and their functionality is unknown and unpredictable; thus, dangerous.

 

7. Plaintiffs are seeking injunctive and monetary relief to protect their customers, their
customers’ employees, various governments and their employees, and the general public, from the
sale of these inauthentic and potentially dangerous goods, to enjoin Defendants from further
unlawful and infringing conduct, and to recover full damages for Defendants! harmful behavior.
Il. THE PARTIES :

8. Plaintiff Cisco Systems, Inc. (“CSI”) is a Delaware corporation with its principal
place of business at 170 West Tasman Drive, San Jose, California 95 134. Plaintiff Cisco
Technology, Inc. (“CTI”) is a California corporation with its principal place of business at 170 W.
Tasman Drive, San Jose, California 95134. CTI owns the trademarks used by CSI in marketing
Cisco-branded products. |

9. On information and belief, Defendants Wuhan Wolon Communication Technology
Co., Ltd. and Wuhan Wolon Cloud Network Communication Technology Co., Ltd. are Chinese
limited companies with the same principal place of business at 19F, Chuangxing Hui Free Trade
Finance Building, No. 777 GuangGu 3rd Road, Donghu New & High Technology Development
Zone, Wuhan City, Hubei Province, China. Wolon conducts business in the United States,
including within the State of California, by offering, selling, and exporting goods to customers in
the Northern District of California and elsewhere in the United States.

I. JURISDICTION AND VENUE

10. This is an Action for violations of the Trademark Act of 1946, 15 U.S.C. §§ 1051
et seq. {the “Lanham Act”), and related causes of action. This Court has subject matter
jurisdiction over this action pursuant to 15 U.S.C. § 1121(a), and 24 U.S.C. §§ 1331 and 1338(a)
and (b).

11. | This Court has supplemental subject matter jurisdiction over the pendent state law
claims under 28 U.S.C. § 1367, because these claims are so related to Plaintiffs’ claims under

federal law that they form part of the same case or controversy and derive from a common nucleus

of operative facts.

Case No. 21-mc-80135-LHK
2790.000/1626806. 1 4

COMPLAINT FOR DAMAGES AND INUNCTING RELIEF

 

 

 
oOo oO NN DB ADA FF WWD Le —

NY NYO NY KD WV DB NO RD Re
eo ~s BO OH FF BD NY S| Oo OUlUMOCOUGNLUCUCONCUMNU Uwe UU lLU

 

 

Case 5:21-cv-042/2-EJD Document1 Filed 06/03 /ak, Page 5 of 18

12. This Court has personal jurisdiction over each of the Defendants, each of whom has

engaged in business activities in this District and the State of California, offered for sale their

directed business activities to this District and the State of California, and availed themselves of

inauthentic products in this District and the State of California, knowingly and purposefully
the benefits afforded by California laws, and committed tortious acts, knowing that Plaintiffs
would suffer injuries in this District and the State of California.

13. Venue is proper in this District pursuant to 28 US.C. § 1391 (b-c) in that a
substantial part of the events or omissions giving rise to the claims occurred here and Defendants
are subject to personal jurisdiction in this District. |

IV. INTRA-DISTRICT ASSIGNMENT

14. In accordance with Civil L.R. 3-2(c), this action is properly assigned on a District-

wide basis because it relates to intellectual property rights. 7

V. FACTUAL ALLEGATIONS
|

A.  Cisco’s History and Background

15. Founded in 1984, Cisco is a worldwide leader in developing, implementing, and

providing the technologies behind networking communications, and information technology
products and services. Cisco develops and provides a broad range of networking products and
services that enable seamless communication among individuals, private businesses—including

healthcare systems, Internet Service Providers, and wireless carriers—and public institutions,

engineers who work at Cisco

develop and create networking and communications hardware, software, and services that utilize

including government agencies and the military. The thousands of

cutting-edge technologies to transport data, voice, and video within) buildings, across cities and
campuses, and around the world.
16. Cisco has sold networking equipment, including transceiver modules, since 1992.
The transceivers that Cisco markets and sells are central to these systems. Cisco Transceivers are
known in the market as reliable, high-quality products. Cisco ships over 10 million transceivers

per year.

Case No. 21-mc-80135-LHK
2790.000/1626806. 1 5

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

|

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:21-cv-04a/2-EJD Document 1 Filed 06/03/2, Page 6 of 18

17. Cisco has established goodwill and a lauded reputation among the general public
and its customers for its high-quality and reliable products by using its well-known Cisco trade
name and trademarks.

B. Cisco’s Trademarks

18. Cisco is the owner of the following relevant trademarks, all of which Cisco has

registered with the Principal Register of the U.S. Patent and Trademark Office in connection with

its various products (collectively, “Cisco Marks” or “Plaintiffs” Marks”):

e “CISCO” (U.S. Trademark Reg. Nos. 1,542,339; 2,498,746; 3,709,076; 3,978,294;

3,985,844; 3,990,147; 4,005,670) |

e cisco (U.S. Trademark Reg. No. 3,759,451) i

19. For over 30 years, Cisco has continuously used one or more of the Cisco Marks on
its products in commerce. To this day, all Cisco products, including Cisco Transceivers, bear one
or more of the Cisco Marks.

20. The Cisco Marks are distinctive and serve solely to identify and promote Cisco’s

genuine products and well-known brand. Cisco invests significant resources in extensive research,

advertisement, and promotional efforts for the Cisco Marks. For decades, the Cisco Marks have
been advertised and sold around the globe, resulting in widespread brand recognition.
C.  Cisco’s Quality Control Measures

21. | Cisco manufactures and sells various types of transceivers. Each is designed to
exceed industry standards for safety, quality, reliability, and perforthance.

22. Cisco Transceivers are manufactured by one of three authorized third-party original
equipment manufacturers (“OEMs”).

23. Cisco’s OEMs are required to follow strict quality-and-control standards, which
govern the design of the product, the selection of components, the conditions of the production
facility, and ongoing reliability testing, audits, and recordkeeping.

24. Cisco requires all OEMs to adhere to high-quality manufacturing and distribution

standards. These standards ensure that the product meets feature specifications. Throughout the

Case No. 21-mc-80135-LHK
2790,000/1626806. | 6

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
bo

lo

an

bo Nw
lo to

Nw
rm

 

 

Case 5:21-cv-04272-EJD Document1 Filed 06/03/21 Page 7 of 18

product’s lifecycle, Cisco monitors each OEM’s compliance with its quality-and-control
standards.

25. Each of the OEM facilities is regularly audited. The OEMs maintain detailed
production records for each serialized product and keep logs of each product’s supply chain. This
gives Cisco the ability to trace products using their serial number. Each quarter, the OEMs
participate in business reviews that thoroughly examine the manufacturer’s practices and
procedures and identify areas for improvement.

26. Before its products are approved for shipment, Cisco conducts reliability testing to

uncover any undetected defects caused by the manufacturing process.

to
oo

D. Counterfeiting Harms Plaintiffs, Consumers, Their Employees, and the Public

28. Defendants are advertising and offering to sell, using, and/or have sold and
distributed products that bear confusingly similar imitations of the Cisco Marks. Through these
sales, Defendants are intentionally deceiving customers into believing that they are purchasing and
receiving products that are developed, manufactured, and screened by Plaintiffs or another party

legitimately associated with or affiliated with, or authorized, licensed, or approved by Plaintiffs.

Case No. 21-mce-80135-LHK
2790.000/1626806, | 7

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
mo So NSN BO CO Se WY hb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:21-cv-O¢e/( 2-EJD Document 1 Filed O6/03/ed, Page 8 of 18

30. Beyond being inauthentic, the functionality, performance, and safety of these
products is unknown and less reliable. These products have a higher probability of failing,
degrading, malfunctioning, jeopardizing data security, and/or performing in an unsafe manner.

31. Plaintiffs have no control over these products and have no way of testing the safety
of these products. These products are not subjected to Plaintiffs’ quality-control standards and
testing.

32. Customers are likely to associate the negative qualities of inauthentic products with
Plaintiffs’ products. This does irreparable harm to Plaintiffs by tarnishing the good names and
reputations they have worked so hard to build and sustain. Further, the sale of these counterfeit

goods deprives Plaintiffs of legitimate sales and revenue.

 

33. Customers are also irreparably harmed by Defendants’ conduct because they
receive inauthentic products, which are at risk of being lower quality, less reliable, and less safe
|
than the high-quality and genuine Cisco products they expect and deserve.

34. Six important industries comprise the majority of mpee's customers: healthcare
and hospitals, the U.S. government, utility companies, financial services, transportation
companies, and communications providers. All of these entities rely on Cisco Transceivers to

transfer data and communications and for data storage and security! They also count on Cisco

Transceivers to perform critical functions for their employees, customers, and the general public.

35. By way of example, the criticality of Cisco’s products is exemplified by the U.S.
military’s use of these products, including depending on these product to protect lives. For
example, in United States v. Ehab Ashoor, No. H-09CR-307 (S.D. Tex.), a criminal action brought
by the U.S. government against a counterfeiter of Cisco products, US. Marines Staff Sergeant Lee
Chieffalo testified that “[t]he Marine Corps’ network infrastructure|is solely Cisco equipment.”
Mr. Chieffalo explained that since Cisco equipment only operates properly in conjunction with
other authentic Cisco products, the danger of acquiring and using a|counterfeit Cisco product

could be detrimental to the entire Cisco-based classified network the Marine Corps utilizes. The

potential catastrophic risk was described as, “[mJarines could die.”

Case No. 21-mc-80135-LHK
2790,000/1626806. | g

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
oO *F&§ SN BDO AW FF WD VP =

NY wO PO PO PO NO DO RO ROR we
oOo NN BAO UN SF BH NS = OD BO oO NO TH SF HY YP lh

 

 

Case 9:21-Cv-O4m( 2-EJD Document 1 Filed 06/03/Zah, Page 9 of 18

36. The danger of counterfeit products has long been recognized as a national-security
concern. From 2005 until 2010, the U.S. Department of Justice, together with the Federal Bureau
of Investigation (“FBI”), Department of Homeland Security, various Office of Inspector General
offices and other governmental departments, conducted a widescal investigation into counterfeit

Cisco products, known as “Operation Network Raider.” This was a domestic and international
|

initiative “targeting the illegal distribution of counterfeit network hardware manufactured in
China,” according to a March 2010 Department of Justice press release.

37. | By March 2010, Operation Network Raider had resulted in 30 felony convictions
and more than 700 seizures of counterfeit Cisco network hardware and labels with an estimated
retail value of more than $143 million. As stated by Assistant Attorney General Breuer,
“(t]rafficking in counterfeit computer components is a problem that spans the globe and impacts
most, if not all, major network equipment manufacturers.”

38. Investigations like this demonstrate the grave danger to employees of Plaintiffs’

customers that is posed by counterfeiters of Plaintiffs’ products. Assistant Security of Homeland

Security John Morton highlighted this point by stating, “[t]hese cases involve greedy businessmen

 

hocking counterfeit and substandard hardware to any buyer—whether it could affect the health
and safety of others in a hospital setting or the security of our troops on the battlefield” and “[t]hey
pose a triple threat to our nation by stealing from our economy, threatening U.S. jobs and
potentially putting the safety of our citizens at risk.”
E. Cisco’s Discovery of Defendants’ Counterfeit Products

39. Because the counterfeit problem is so vast and serious, Cisco also conducts its own
internal processes to combat counterfeiters by investigating and policing suspect counterfeit
products. As part of these efforts, Cisco employs third-party private investigators or consultants to
identify and purchase suspected inauthentic Cisco products.

40. And so itis here. Cisco’s consultants found Defendants advertising and offering
for sale purported Cisco Transceivers online, and purchased samples of such products from

Defendants, who then sent these products to an address in the Northern District of California.

Case No. 21-mc-80135-LHK
2790.000/1626806. 1 9

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
oOo co NS SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:21-cv-0422-EJD Document 1 Filed 06/03/2adm Page 10 of 18

 

41. To investigate potentially counterfeit goods, Cisco utilizes three lab facilities
located in The Netherlands, Hong Kong, and San Jose, California, and during the COVID-19
crisis, select Cisco investigators have home labs for use in these inyestigations. Only select
members of the Cisco Brand Protection team are allowed access to|the products under
investigation to ensure the proper chain-of-custody and to prohibit any tampering with the
products during the investigation process.

42. Once the products were received from Defendants, the consultants sent the
purported Cisco Transceivers to Cisco’s engineering investigator for testing. A strict chain-of-
custody was followed throughout the entire transfer process. Cisco’s engineering investigator then

used specialized tools to assess each product’s authenticity. The products at issue here were

 

determined to be inauthentic. The engineering investigator’s findings for these products are
detailed in an Executive Summary Report (“ESR”).

43. After conducting its testing, Cisco shared the pertinent data for each product,
including photographs, with the OEM identified by the counterfeit fabel, if any. An internal test
engineer for the OEM then separately evaluated whether the Produ was authentic. The OEM’s
findings for these products are also detailed in an ESR. The ESR demonstrates that the OEM
agreed with Cisco’s assessment that the products are inauthentic.

F. Defendants’ Unlawful Conduct

44. Wolon advertises numerous transceivers as being made by Cisco, “compatible with
Cisco” and/or “Cisco compatible,” and/or using well-known Cisco part numbers, with images of
Cisco-marked transceivers, including the GLC-LH-SMD, another de the best-known and best-
selling Cisco Transceivers. A consultant in the Northern District of California purchased 200
units of the GLC-LH-SMD, after corresponding through Wolon’s Alibaba storefront and also by
email through the domain sales0 1 @wolonte.com.

45. This product was advertised and offered for sale as being “Cisco compatible” and

using a well-known Cisco part number, and in response to the initial inquiry, Wolon immediately

said it would “print cisco label[s]” that “you can stick [on] yourself,” thereby ensuring that the

Case No. 21-mc-80135-LHK
2790.000/1626806. | 10

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
ao SD

Xo

10
Il
12

28

 

 

Case 5:21-cv-042/2-EJD Document1 Filed 06/03/21, Page 11 of 18

products could be resold to end customers as genuine Cisco Transceivers. The invoice for the

transceivers included an image of the product with the Cisco-brand label applied as follows:

 

\ eee id r
[ie iin

 

46. | When the transceivers arrived, they were unlabeled but included sheets of labels
|
with counterfeit Cisco Marks, including enough to label each of the transceivers, a sample of

which is shown below:

47.

 

48. Each product was determined by Cisco’s engineer to be inauthentic.

Case No. 21-mc-80135-LHK
2790.000/1626806.1 11

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
ho

 

 

Case 5:21-cv-04272-EJD Document 1 Filed 06/03/21 Page 12 of 18

49, Cisco’s engineer determined that the purported Cisco Transceivers sold by Wolon

differ from authentic Cisco products in at least the following ways:

d. The transceivers and labels were separate from each other, whereas genuine
Cisco Transceivers are only shipped with labels already affixed to the
products at the factory to ensure every product bears the Cisco logo prior to
shipment.

FIRST CLAIM FOR RELIEF
Federal Trademark Infringement and Counterfeiting
(15 U.S.C. § 1114 [Lanham Act § 32] Against All Defendants)

50. Plaintiffs hereby incorporate by reference each of the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein.

51. Plaintiffs’ Marks are all valid marks entitled to protection under the Lanham Act
and registered on the principal register in the United States Patent and Trademark Office.
Plaintiffs are the exclusive owners and registrants of their individual marks.

52. Without Plaintiffs’ consent or authorization, Defendants are using, and will
continue to use, in commerce, reproductions, counterfeits, copies, or colorable imitations of
Plaintiffs’ Marks in connection with the sale, offering for sale, distribution, or advertising of
counterfeit and/or inauthentic Cisco Transceivers.

53. Without Plaintiffs’ consent or authorization, Defendants are reproducing,

counterfeiting, copying, or colorably imitating Plaintiffs’ Marks and applying them to labels

Case No. 21-mce-80135-LHK
2790.000/1626806. 1 12

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
co SO SS BO A S&F WD He =

BO HN BY NO RD ND ND BRD eee
So J DO Wm F&F Ho NH = CO O06 OBO AN DR AH FF WH LY —| S&S

 

 

Case 9:21-cv-042£2-EJD Document 1. Filed 06/03/70, Frage 13 of 18

and/or advertisements intended to be used in commerce upon or in connection with the sale,
offering for sale, distribution, or advertising of counterfeit and/or inauthentic Cisco Transceivers.

54. Defendants’ counterfeiting and infringing activities have caused, are causing, or are
likely to cause, confusion, mistake, and deception among the consuming public as to the origin,
sponsorship, and quality of Defendants’ counterfeit products. |

55. On information and belief, Plaintiffs allege that Defendants’ conduct was
committed willfully, in bad faith, and with knowledge of Plaintiffs’ exclusive rights to their marks,
or with willful blindness to the same, and with the intent to cause confusion, mistake, and/or to
deceive. |

56. As adirect and proximate result of Defendants’ counterfeiting and infringing
activities, Plaintiffs have suffered irreparable harm and damage to their valuable marks—and
damage to their reputation and goodwill—to which there is no adequate remedy at law. This
irreparable harm will continue unless Defendants’ conduct is stoppid

57. Plaintiffs are entitled to injunctive relief against Defendants pursuant to 15 U.S.C.

§ 1116(a), an order for the destruction of all infringing goods, as weil as all monetary relief and
other remedies available under the Lanham Act, including, but not limited to, treble damages
and/or profits, statutory damages, reasonable attorneys’ fees, costs, and prejudgment interest under
15 U.S.C. § 1117(a).
SECOND CLAIM FOR RELIEF
Federal Unfair Competition
(False Designation of Origin and False Advertising, 15 U.S.C. § 1125(a),
[Lanham Act § 43(a)] Against All Defendants)
58. __ Plaintiffs hereby incorporate by reference each of the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein.
39, Defendants, in the connection with the sale of inauthentic Cisco Transceivers,

falsely describe the origin of and/or use misleading descriptions and representations of fact in

commerce.

Case No. 21-mc-80135-LHK
2790,000/1626806. 13

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
Nn vA & WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:21-cv-042f2-EJD Document 1 Filed 06/03/ 2am, Page 14 of 18

60. Defendants’ unauthorized conduct has caused, is likely to cause, and will continue

 

to cause, confusion or mistake, or has deceived, is likely to deceive, and will continue to deceive,
consumers as to Defendants’ products’ affiliation, connection, sponsorship, approval, origin, or
association with Plaintiffs, in violation of 15 U.S.C. § 1 125(a)(1)(A).
61. Defendants misrepresent the nature, characteristics, qualities, and/or geographic
origin of their inauthentic products in commercial advertising or promotion, in violation of 15
U.S.C. § 1125(a)(1)(B).
62. Plaintiffs are entitled to recover Defendants’ unlawful profits and Plaintiffs’
damages, including attorneys’ fees under 15 U.S.C. § 1117(a). |
63. Defendants’ willful and intentional conduct is in violation of 15 U.S.C. § 1114(1),
and Plaintiffs are entitled to treble damages and/or enhanced statutory damages under 15 U.S.C.
§§ 1117(b) and (c).
64. Defendants’ conduct will continue to cause substantial and irreparable injury to
Plaintiffs and their businesses and goodwill. Plaintiffs have no adequate remedy at law and are
thus entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).
THIRD CLAIM FOR RELIEF
Federal Dilution of Mark |
(15 U.S.C. § 1125(c) [Lanham Act § 43(c)] Against All Defendants)

65. Plaintiffs hereby incorporate by reference each of the allegations in the preceding

 

paragraphs of this Complaint as if fully set forth herein.
66. Plaintiffs’ Marks are famous, distinctive, and widely recognized by the consuming
public, pursuant to 15 U.S.C. § 1125(c).
67. | Defendants’ use of marks or trade names in commerce is likely to cause dilution of
Plaintiffs’ Marks in violation of 15 U.S.C. § 1125(c).

68. Plaintiffs are entitled to injunctive relief to stop the dilution of their marks,

pursuant to 15 U.S.C. §§ 11 16(a) and 1125(c).

Case No. 21-mc-80135-LHK
2790.000/1626806. I 14

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
bo

oO F&F NN DBD AH FF WZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:21-cv-042f2-EJD Document 1. Filed 06/03/2d, Page 15 of 18

FOURTH CLAIM FOR RELIEF
California False Advertising
(Cal. Bus. & Prof. Code § 17500 Against All ee

69. __ Plaintiffs hereby incorporate by reference each of the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein.

70. Defendants have knowingly or willfully made false or misleading statements in
connection with the sale of their inauthentic products.

71. In advertising and promoting their products, Defendants knew or, with the exercise
of reasonable care, should have known, that their statements were false and misleading.

72. As a direct, proximate, and foreseeable result of De rendants making these false and
misleading statements, Plaintiffs have suffered, and will continue to suffer, irreparable harm to its
individual brands, reputations, and goodwill. Plaintiffs have no adequate remedy at law to

compensate for these substantial injuries and is thus entitled to injunctive relief.

73. Asa direct, proximate, and foreseeable result of Defendants making these false and
misleading statements, Plaintiffs have suffered, and will continue to suffer, money damages in an
amount to be proven at trial.

FIFTH CLAIM FOR RELIEF —
California Unfair Competition |
(Cal. Bus. & Prof. Code § 17200 Against All Defendants)

74. Plaintiffs hereby incorporate by reference each of the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein.

75. Defendants have knowingly and willfully participated in unlawful, unfair, and
fraudulent business practices and unfair, deceptive, untrue, and misleading advertising prohibited
by Cal. Bus. & Prof. Code § 17200, by advertising and selling inauthentic products using
counterfeit Plaintiffs’ Marks, in violation of the Lanham Act, 15 U/S.C. § 1114, as well as the
other acts alleged herein.

76. As a direct, proximate, and foreseeable result of Defendants’ unfair and deceptive

conduct, Plaintiffs have suffered, and will continue to suffer, irreparable harm to their individual

Case No. 21-mc-80135-LHK
2790.000/1626806. 1 15

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
0 Oo NA WH B&B WY Ye

oa sy BNO UH Ff YW NY K& OD CO FH NWO AH Fk WHY VY —- S&S

 

 

Case 9:21-cv-042¢2-EJD Document 1. Filed 06/03/2da,

Page 16 of 18

brands, reputations, and goodwill. Plaintiffs have no adequate remedy at law to compensate for

these substantial injuries and are thus entitled to injunctive relief.

77.

As a direct, proximate, and foreseeable result of Defendants’ unfair and deceptive

conduct, Plaintiffs have suffered, and will continue to suffer, lost business and revenue. Plaintiffs

are entitled to restitution damages in an amount to be proven at trial.

 

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

A.
rights under 15 U.S.C. § 1114;

B. Judgment in favor of Plaintiffs that Defendants com
in violation of Plaintiffs’ rights under common law, 15 U.S.C. § I1
Prof. Code § 17200;

Cc. Judgment in favor of Plaintiffs that Defendants’ con
Plaintiffs’ famous marks in violation of Plaintiffs’ rights under 15 U

D. Judgment in favor of Plaintiffs that Defendants mad
statements about and falsely and misleadingly advertised their coun
Plaintiffs’ rights under California Bus. & Prof. Code § 17500;

E.

Judgment in favor of Plaintiffs that Defendants infringed Plaintiffs’ trademark

peted unfairly with Plaintiffs,
25(a), and/or California Bus. &

duct is likely to dilute
J.S.C. § 1125(c);
> false and misleading

terfeit products, in violation of

A temporary restraining order and preliminary and permanent injunction enjoining

 

Defendants and their subsidiaries, parents, agents, officers, members, directors, servants,

employees, attorneys, successors, assigns, affiliates, and joint venues and any person(s) in active

concert or participation with them, and/or any person(s) acting for, with, by, through, or under

them, from:
a. Manufacturing, producing, sourcing, importing,
sell, distributing, licensing, promoting, or labelin

words, symbols, or designs that resemble or repl

exporting, selling, offering to
g any goods that display any

cate Plaintiffs’ Marks, or are

likely to cause confusion, mistake or deception of, or in connection with, any of

Plaintiffs’ products, whether genuine or counterfeit;

2790.000/1626806.1 16

Case No. 21-mc-80135-LHK

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 
oC Oe SN BO ON Se UU Ul

NY NH Bw PN KN DD DD DD Rm me
oo nN TO AW FF WY HY | GS CO OO HS DO HD F&F WD YY —- S&S

 

 

Case 9:21-cv-04a£2-EJD Document 1. Filed 06/03/2da,

Page 17 of 18

b. Using any logo, trade name, trademark, symbol, term, name, word,

representation, or combination thereof, that causes, or is likely to cause,

 

confusion, mistake, or deception as to the origin,
|
|

ownership, affiliation,

. o as . . | 4s .
sponsorship, association, or connection, in any way, of Plaintiffs or their

products, or any false designation of origin, false

representation of fact, or any false or misleading,

or misleading description or

advertisement of the same;

c. Destroying any documentation or record of the manufacture, sale, offer of sale,

communication regarding, advertisement, distrittation, shipment, receipt, or

|

payment of, any product that Defendants represented as one of Plaintiffs’

|
products; |

d. Infringing the rights of Plaintiffs, in and to any use of Plaintiffs’ Marks or

otherwise damaging Plaintiffs’ goodwill, name, and/or business reputation;

e. Diluting Plaintiffs’ Marks;

f. Promoting the sale of any goods or services by associating the same, genuine or

otherwise, with Plaintiffs or Plaintiffs’ Marks;

Competing unfairly in any manner with Plaintiffs; and

Assisting, aiding, abetting, or working with any other person or business to

engage or participate in any of the above listed activities as referenced in

subparagraphs (a) through (g).

F. An order that Defendants must immediately produce
all individuals, businesses, and entities from whom they purchased,
offered to sell, or distributed, the infringing products at issue in this
the products and respective quantities and amounts paid;
G. Judgment that Defendants immediately transfer to P

of infringing products, including, but not limited to, transceivers the
under their control, that bear Plaintiffs’ Marks or anything resembli
H. Plaintiffs to recover all damages and lost profits in ai

I. Plaintiffs to be awarded punitive damages from each

2790.000/1626806. 1 17

COMPLAINT FOR DAMAGES AND INJUNCTIVI

to Plaintiffs a complete list of
and to whom they sold,

Complaint, including for each

aintiffs their entire inventory
at are in their possession or

ng Plaintiffs’ Marks;

n amount to be proven at trial;

Defendant;
Case No. 21-mc-80135-LHK

E RELIEF

 

 
oO foe NBO TH Se BY YP

oOo NO tO OR UBOUND lUlUCOCOlUlCUCOClClUOeOUCNOCNO ROD KS a

 

 

Case 9:21-cv-042£2-EJD Document 1 Filed 06/03/2J,. Page 18 of 18

J. An accounting of each Defendant’s profits attributable to their illegal and
infringing acts and an award of: (1) Defendants’ profits; and (2) all of Plaintiffs’ damages pursuant
to 15 U.S.C. § 1117;

K. _ Plaintiffs to be awarded all of Defendants’ ill-gotten profits and gains, and/or any
other unjust benefits received by Defendants from Defendants’ manufacture, sale, and/or
distribution of counterfeit Plaintiffs’ products; |

L. Statutory damages; :

M. _ Treble damages and/or enhanced damages;

N. An order to freeze Defendants’ assets pending a final determination of liability and
damages;

O. —Anorder for an accounting of and imposition of a constructive trust on all of
Defendants’ funds and assets connected to their infringing acts;

P. __ Pre- and post-judgment interest;

Q. All reasonable attorneys’ fees, costs, and investigative expenses associated with
Defendants’ infringing acts; and

R. Any and all other relief the Court deems just, proper, fair, and equitable.

DEMAND FOR JURY TRIAL
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury of all claims asserted in this Complaint so triable in this action!

 

DATED: May 27, 2021 Respectfully submitted,

BARTKO ZANKEL BUNZEL & MILLER
A Professional Law Corporation

By: /s/ Stephen C. Steinberg
STEPHEN C. STEINBERG
Attorneys for Plaintiffs
CISCO SYSTEMS, INC. and
CISCO TECHNOLOGY, INC.

Case No. 21-mc-80135-LHK
2790.000/1626806. | 18

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

 
